The Honorable Albert "Tom" Collier State Representative 2713 Ivy Drive Newport, AR 72212
Dear Representative Collier:
This is in response to your request for an opinion construing the apparent conflict between a particular commitment for title insurance and a federal court foreclosure order.  The conflict involves the continued availability of a former debtor's right to statutory redemption on a particular tract of land on which the Newport Federal Savings and Loan Association has a lien.
The Attorney General is required under A.C.A. 25-16-706 to provide his opinion to the General Assembly on the constitutionality of any proposed bill.  He is precluded, however, from engaging in the private practice of law.  A.C.A. 25-16-701.  To this end, it is the policy of this office where there is a complete absence of any issue affecting governmental affairs, to decline review of specific contractual provisions with a view toward determining their factual import.  It is my conclusion that your request is a proper topic for resolution by the Newport Federal Savings and Loan Association's regular counsel, and that this office is not the proper arena for resolution of this question.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.